Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchner (US Patent Application 2009/0127740 A1, published 21 May 2009, hereinafter Kirchner) alone or in view of Bartczak et al. (“Toughness mechanism in semi-crystalline polymer blends: II. High-density polyethylene toughened with calcium carbonate filler particles,” Polymer, Vol. 40, pp. 2347-2365, published 1999, hereinafter Bartczak) and evidence provided by PolymerDatabase.com.
Regarding claims 1, 3-4, 6, and 11, Kirchner teaches a polyamide composition with at least one semi-aromatic polyamide and at least one fully aliphatic polyamide copolymer (paragraphs 0011-0013).  Kirchner teaches the semi-aromatic polyamide is a product of terephthalic acid and 1,6-hexanediamine (paragraphs 0026 and 0027).  Kirchner teaches that suitable fully aliphatic polyamides include polyamide 6, polyamide 6,6, polyamide 4,6, 
PolymerDatabase.com discloses that PA 6T is a poly(hexamethylene teraphthalamide) (page 1, 1st paragraph).
Kirchner does not teach the amount of calcium carbonate in his formulation.
Bartczak teaches the use of calcium carbonate in the amounts of 0 to 55 wt.% (page 2348, 2nd column, 2. Experimental procedure: 2.1 Sample preparation section, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the amount of calcium carbonate as taught by Bartczak in the polyamide composition taught by Kirchner.  Bartczak teaches that calcium carbonate increases the toughness (Izod impact strength) of polymer blends dramatically (Abstract and Figure 6) and increases Young’s modulus (Table 3).
Alternatively, Kirchner discloses the use of calcium carbonate as a flame retardant (paragraph 0040).  Therefore, it would have been obvious to one of ordinary skill in the art to use amount of calcium carbonate, including that presently claimed, in order to produce a molded article with desired flame resistance.
. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kirchner (US Patent Application 2009/0127740 A1, published 21 May 2009, hereinafter Kirchner) in view of Bartczak et al. (“Toughness mechanism in semi-crystalline polymer blends: II. High-density polyethylene toughened with calcium carbonate filler particles,” Polymer, Vol. 40., pp. 2347-2365, published 1999, hereinafter Bartczak) and further in view of Broadbent et al. (US Patent 3,877,965, published 15 Apr. 1975, hereinafter Broadbent).
Regarding claim 12, Kirchner in view of Bartczak teaches the elements of claim 1.
Kirchner in view of Bartczak teaches that his molded article is meant for encapsulating electrical/electronic devices (paragraph 0001).
Kirchner in view of Bartczak does not disclose the plating of a molded article comprising his composition.
Broadbent teaches a method for adhering a silver coating onto a nylon (that is, polyamide) substrate by deposition from a plating bath (Abstract).
.

Claims 1, 3-4, 6-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchner (US Patent Application 2009/0127740 A1, published 21 May 2009, hereinafter Kirchner) in view of Eguchi and Tamura (US Patent Application 2013/0237658 A1, published 12 Sep. 2013, hereinafter Eguchi) and evidence provided by PolymerDatabase.com.
Regarding claims 1, 3-4, 6-7, and 11, Kirchner teaches a polyamide composition with at least one semi-aromatic polyamide and at least one fully aliphatic polyamide copolymer (paragraphs 0011-0013).  Kirchner teaches the semi-aromatic polyamide is a product of terephthalic acid and 1,6-hexanediamine (paragraphs 0026 and 0027).  Kirchner teaches that suitable fully aliphatic polyamides include polyamide 6, polyamide 6,6, polyamide 4,6, polyamide 6,10, polyamide 6,12, polyamide 10,10, and polyamide 12,12 (paragraph 0029).  Kirchner teaches that the aromatic to aliphatic polyamide weight ratio is 99:1 to 5:95 (paragraph 0030).  Kirchner teaches that his composition includes an impact modifier in the form of a copolymer of ethylene and maleic anhydride monoethyl ester (paragraph 0035).  The impact modifier comprise up to 30 wt.% based on the polyamide composition (paragraph 
PolymerDatabase.com discloses that PA 6T is a poly(hexamethylene teraphthalamide) (page 1, 1st paragraph).
Kirchner does not teach the amount of calcium carbonate in his formulation.
Eguchi teaches incorporating calcium carbonate in polyamide resin (Abstract), the amount of calcium carbonate be contained in an amount ranging from 0.1 to 80 wt.% (paragraph 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the amount of calcium carbonate as taught by Eguchi in the polyamide composition taught by Kirchner.  Eguchi teaches that calcium carbonate is added to synthetic resins in order to impart thermal stability, abrasion resistance, rigidity, and impact resistance (paragraph 0002).  Further, the treated calcium carbonate taught by Eguchi further improves the moldability of polyamide resins over polyamide resins comprising standard calcium carbonate (paragraphs 0014, 0018, and Table 2).
Kirchner in view of Eguchi does not disclose the notched Izod impact strength, peel strength (with a copper layer), nor heat deflection temperature of his composition.  However, given the composition of Kirchner in view of Eguchi has the same types and amounts of aromatic polyamide, aliphatic polyamide, modified polyolefin resin, and calcium carbonate as the claimed invention, the Kirchner in view of Eguchi composition would inherently have the . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kirchner (US Patent Application 2009/0127740 A1, published 21 May 2009, hereinafter Kirchner) in view of Eguchi and Tamura (US Patent Application 2013/0237658 A1, published 12 Sep. 2013, hereinafter Eguchi) and further in view of Broadbent et al. (US Patent 3,877,965, published 15 Apr. 1975, hereinafter Broadbent).
Regarding claim 12, Kirchner in view of Eguchi teaches the elements of claim 1.
Kirchner in view of Eguchi teaches that his molded article is meant for encapsulating electrical/electronic devices (paragraph 0001).
Kirchner in view of Eguchi does not disclose the plating of a molded article comprising his composition.
Broadbent teaches a method for adhering a silver coating onto a nylon substrate by deposition from a plating bath (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a silver coating via plating as taught by Broadbent onto the molded article taught by Kirchner in view of Eguchi.  Broadbent teaches that the plating of metals onto a nylon substrate has been known for some time and can be effected with relative ease (col. 1, lines 10-12).  Broadbent teaches that his method results in nylon substrates with a durable and adherent coating without significantly altering the basic mechanical characteristics of the product (col. 1, lines 21-25).

Claims 1, 3-4, 6-7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2017/0026833 A, published 09 Mar. 2017, hereinafter Kim) in view of Kim et al. (KR 2017/0024201 A, published 07 Mar. 2017, hereinafter Kim II).
[Note: References to text locations are based on the English translation of the Description sections of the two Korean patents, unless otherwise noted.]
Regarding claims 1, 3-4, 6-7, 11, and 13-14, Kim teaches a thermoplastic resin composition comprising an aromatic polyamide resin, an aliphatic polyamide resin, and a filler (Abstract).  Kim teaches the aromatic polyamide is 30-70 wt.%, the aliphatic polyamide is 1 to 20 wt.%, and the filler is 10 to 60 wt.% (page 2, lines 55-58).  Therefore, the ratio of aromatic to aliphatic polyamide is 3:2 to 70:1.  Kim teaches that the aromatic polyamide is PA6T/66 (page 2, lines 65-66) and the aliphatic polyamide is polyamide 6 (page 6, line 228).  Kim teaches that his thermoplastic resin composition is to be used in molded articles (Abstract).
Kim does not disclose the inclusion of a modified polyethylene or calcium carbonate.
Kim II teaches the inclusion of 0.1 – 20 wt.% of a modified polyethylene, modified with maleic acid (Abstract and page 2, lines 73-74) and 10-60 wt.% of calcium carbonate (Abstract and page 2, line 75) in a polyamide resin composition for molding parts (Abstract).  Kim II teaches the average particle diameter (D50) of the calcium carbonate is 0.05 to 300 [Symbol font/0x6D]m (page 7, lines 257-270).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a modified polyolefin resin and calcium carbonate and at the amounts taught by Kim II in the polyamide compositions taught by Kim.  Kim II 
Kim does not disclose the notched Izod impact strength of his compositions.
Kim II teaches polyamide composition examples with 1/8” thick notched specimen Izod impact strength of 6.9 to 17 kgf-cm/cm, in accordance with ASTM D256 (paragraph 0092 and Table 2 in original Korean patent document or in corresponding US Patent Application US 2018/0244919 A1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to target the impact strength values as taught by Kim II for the formulations of Kim in view of Kim II.  Kim II teaches that molded articles of his polyamide composition had excellent impact resistance, so the molded articles can be used as interior and exterior parts for automobiles (page 9, lines 341-348).  Kim also teaches the importance of excellent impact strength (Kim, page 6, lines 240-242).  
Kim in view of Kim II does not disclose the peel strength (with a copper layer) or HDT values.  However, given the composition of Kim in view of Kim II has the same types and amounts of aromatic polyamide, aliphatic polyamide, modified polyolefin resin, and calcium carbonate as the claimed invention, the composition of Kim in view of Kim II would inherently have the same peel strength values (with a copper layer) and HDT values as those presently claimed. 
Regarding claim 12, Kim in view of Kim II teaches the elements of claim 1.

Kim II teaches that it is known to plate polyamide (page 1, lines 25-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to plate the molded article of Kim.  Kim II teaches plating polyamide for decorative effects and for corrosion resistance (page 1, lines 27-28).

Response to Arguments
Applicant's arguments filed 29 Sep. 2021 and an affidavit filed 29 Sep. 2021 have been fully considered, but they were not persuasive. 
Applicant amended claims 1 and 13, cancelled claim 5, and added claim 14.
Applicant argues that their data presented in their specification, specifically Examples 1-3, and Supplemental Comparative Examples 1 and 2 presented in the affidavit filed 29 Sep. 2021 demonstrate the unexpected benefits of the claimed weight ratio of aromatic to aliphatic polyamides, which are neither expected nor predictable from the cited prior art.
Examiner agrees that the combination of the data in the specification of the current invention and the data presented in the affidavit filed 29 Sep. 2021 shows an unexpected preferential weight ratio of aromatic to aliphatic polyamide for the polyamides used in these examples.
However, the data is not persuasive given that it is not commensurate in scope with the scope of the present claims.  Specifically, the data utilizes one specific aromatic polyamide at amounts of 30-40 wt.%, two aliphatic polyamides at amounts of 10-20 wt.%, a single modified polyolefin at an amount of 10 wt.%, and calcium carbonate at an amount of 40 wt.%, whereas 
Applicant argues that the average particle size limitations of claims 13 and 14 are not taught or suggested by Eguchi.
Examiner agrees, and the rejection of claim 13 based on Kirchner in view of Eguchi has been withdrawn.
Applicant argues that Kim is silent on calcium carbonate and only discusses glass fiber; whereas Kim II focuses on combination of fillers, including glass fibers, so a combination of Kim and Kim II would still not be the same composition as claimed.
However, Kim teaches the use of glass fibers, and Kim II teaches the use of a combination of glass fibers and calcium carbonate.  Calcium carbonate is the first filler listed by Kim II, and glass fibers are the first filler listed for his “second inorganic filler” (Kim II, page 2, lines 75-78).  Further, in light of the open language of the present claims, i.e. “polyamide resin composition comprising”, nothing in the present claims excludes the presence of the glass fibers. As presented above, Kim in view of Kim II teach the claimed composition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Naritomi and Andoh (US Patent Application 2010/0028602 A1, published 04 Feb. 2010) teaches resin composition-metal composite part with the resin being a blend of aromatic polyamide, aliphatic polyamide, and glass fibers, and calcium carbonate.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787